EXECUTION VERSION

FIRST AMENDMENT TO
THE SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
(this “Amendment”), dated as of November 20, 2014 amends the Second Amended and
Restated Series 2010-6 Supplement (the “Series 2010-6 Supplement”), dated as of
November 5, 2013, among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special
purpose limited liability company established under the laws of Delaware
(“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited liability company established
under the laws of Delaware, as administrator (the “Administrator”), JPMORGAN
CHASE BANK, N.A., a national banking association, as administrative agent (the
“Administrative Agent”), the several banks set forth on Schedule I thereto as
Non-Conduit Purchasers (each, a “Non-Conduit Purchaser”), the several commercial
paper conduits listed on Schedule I thereto (each a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto (each an “APA Bank” with respect to such CP Conduit
Purchaser), the several agent banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with respect to
such CP Conduit Purchaser), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2010-6 Noteholders (in such capacity, the
“Series 2010-6 Agent”), to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided therefor in
the Definitions List attached as Schedule I to the Base Indenture (as amended
through the date hereof) or the Series 2010-6 Supplement, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee, any applicable
Enhancement Provider and (x) in connection with (i) the extension of the due
date for any repayment of principal of any Note or (ii) the modification of any
applicable amount of Enhancement, each affected Noteholder and (y) in connection
with certain other amendments, the Required Noteholders of a Series of Notes;
WHEREAS, pursuant to Section 11.11 of the Series 2010-6 Supplement, (x) the
Series 2010-6 Supplement may be amended in accordance with Section 12.2 of the
Base Indenture and (y) the requirement contained in Section 12.2 of the Base
Indenture for consent by the Required Noteholders to the amendment of the Series
2010-6 Supplement shall be satisfied upon attaining the consent of the Requisite
Noteholders;
WHEREAS, the parties desire to amend the Series 2010-6 Supplement to, among
other things, (w) amend certain representations and covenants, (x) extend the
Scheduled Expiration Date, (y) replace Schedule I thereto with a new Schedule I
in the form of Schedule A to this Amendment and (z) modify certain required
liquidity levels;



 
 
 




--------------------------------------------------------------------------------



WHEREAS, ABRCF has requested the Trustee, the Series 2010-6 Agent, the
Administrator, the Administrative Agent and the Series 2010-6 Noteholders to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2010-6 Agent, the Administrator, the Administrative Agent and each Series 2010-6
Noteholder have agreed to, make the amendments described above as set forth
herein;
NOW, THEREFORE, it is agreed:
1.    Amendment of Definitions. (a) The following defined terms, as set forth in
Article I(b) of the Series 2010-6 Supplement, are hereby amended and restated as
follows, (i) by deleting each term thereof which is lined out and (ii) by
inserting each term thereof which is double underlined:
“Discount” means, (a) with respect to any Match Funding CP Conduit Purchaser,
the interest or discount component of the Commercial Paper issued by, or for the
benefit of such Match Funding CP Conduit Purchaser to fund or maintain the CP
Conduit Funded Amount with respect to such Match Funding CP Conduit Purchaser,
including an amount equal to the portion of the face amount of the outstanding
Commercial Paper issued to fund or maintain the CP Conduit Funded Amount with
respect to such CP Conduit Purchaser that corresponds to the portion of the
proceeds of such Commercial Paper that was used to pay the interest or discount
component of maturing Commercial Paper issued to fund or maintain such CP
Conduit Funded Amount, to the extent that such CP Conduit Purchaser has not
received payments of interest in respect of such interest component prior to the
maturity date of such maturing Commercial Paper, and including the portion of
such interest or discount component constituting dealer or placement agent
commissions and (b) with respect to any Pooled Funding CP Conduit Purchaser, the
amount of interest or discount to accrue on or in respect of the Commercial
Paper issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Conduit Funded Amount with respect to such Pooled Funding CP Conduit Purchaser
(including, without limitation, any interest attributable to the commissions of
placement agents and dealers in respect of such Commercial Paper and any costs
associated with funding small or odd-lot amounts, to the extent that such
commissions or costs are allocated, in whole or in part, to such Commercial
Paper by such Funding Agent).
“Non-Deferrable Draw Amount” means, with respect to any Purchaser Group as of
any Increase Date, an amount equal to the lesser of (i) the excess, if any, of
(x) 2010% of the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group over (y) the portion of any Increase Amounts funded by such
Purchaser Group during the preceding thirty-five (35) days pursuant to a
Non-Deferrable Increase Notice or, to the extent of any decrease pursuant to
Section 2.3(e) in the Delayed Amount set forth in a Delayed Funding Notice
delivered by such Purchaser Group, a Deferrable Increase Notice and (ii) the
excess, if any, of (x) the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group over (y) the sum of (1) the Purchaser Group Invested
Amount with



--------------------------------------------------------------------------------



respect to such Purchaser Group and (2) any unfunded Delayed Amounts with
respect to such Purchaser Group, in each case as of such Increase Date.
“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not (x) a Match Funding CP Conduit Purchaser (or that was a Match Funding
Conduit Purchaser and that, after the Series 2010-6 Closing Date, notifies ABRCF
and the Administrative Agent in accordance with Section 2.7(d) in writing that
ABRCF may no longer be permitted to select CP Tranches in respect to the CP
Conduit Funded Amount with respect to such CP Conduit Purchaser) or (y) a LIBOR
Funding CP Conduit Purchaser.
“Retained Interest” means a material net economic interest, initially held in
the form of a first loss position represented by the Administrator’s indirect
ownership of 100% of the outstanding membership interests in ABRCF, AESOP
Leasing and AESOP Leasing II and the associated indirect rights to residual cash
flow under Section 3.2(f), in an initial amount of not less than 5% of the sum
of (x) the AESOP I Operating Lease Loan Agreement Borrowing Base and (y) the
AESOP II Loan Agreement Borrowing Base in accordance with the CRR text of
Article 122a of the CRD.
“Scheduled Expiry Date” means, with respect to any Purchaser Group, November 30,
2016 2015, as such date may be extended in accordance with Section 2.6(b).
“Series 2010-6 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 2.002.05% of the Series 2010-6 Invested
Amount on such Distribution Date (after giving effect to any payments of
principal to be made on the Series 2010-6 Notes on such Distribution Date).
(b)    Article (I)(b) of the Series 2010-6 Supplement is hereby amended by
inserting the following defined terms in the appropriate alphabetical order:


“CRR” means Articles 404-410 of the Capital Requirements Regulation No. 575/2013
of the European Parliament and of the Council of 26 June 2013 and any related
guidelines and regulatory technical standards or implementing technical
standards published by the European Banking Authority and adopted by the
European Commission.


“FATCA” shall mean The Foreign Account Tax Compliance Act as contained in
Sections 1471 through 1474 of the Code, as amended, along with any regulations
or official interpretations thereof and any agreement (including any
intergovernmental agreement or any law implementing such intergovernmental
agreement) entered into in connection therewith.


“Patriot Act” is defined in Section 11.26.


“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.





--------------------------------------------------------------------------------



(c)    Article (I)(b) of the Series 2010-6 Supplement is hereby amended by
deleting the following defined term in its entirety:


“CRD” means European Union Directives 2006/48/EC and 2006/49/EC, as amended, and
together with any official guidance provided by the Committee of European
Banking Supervisors or the European Banking Authority, from time to time;
provided, that any reference to the CRD (or any article or section thereof)
shall be deemed to include any successor or replacement provisions included in
any European Union directive or regulation subsequent to the European Union
Directives 2006/48/EC or 2006/49/EC.


2.    Amendment to Section 2.6(d). Section 2.6(d) of the Series 2010-6 Series
Supplement is hereby amended and restated as follows, (i) by deleting each term
thereof which is lined out and (ii) by inserting each term thereof which is
double underlined:
(d)    If, (w) after receiving a request for extension of its Scheduled Expiry
Date from ABRCF pursuant to Section 2.6(b), a Non-Conduit Purchaser Group or the
Funding Agent with respect to a CP Conduit Purchaser Group notifies ABRCF in
writing of its decision not to extend its Scheduled Expiry Date as requested or
fails to respond to ABRCF’s request within 30 days of its receipt of such
request, (x) any Non-Conduit Purchaser Group or any CP Conduit Purchaser Group
(or the Funding Agent with respect thereto, on behalf of such CP Conduit
Purchaser Group) (a “Non-Consenting Purchaser Group”) fails to give its consent
for any amendment or waiver requiring the consent of 100% of the Series 2010-6
Noteholders (or Purchaser Groups having Commitment Percentages aggregating 100%)
or the consent of all affected Series 2010-6 Noteholders or Purchaser Groups
(and such Purchaser Group is affected) and for which Holders of Series 2010-6
Notes representing at least a majority of the required voting percentage have
consented, (y) after receiving a notice of Increase in accordance with Section
2.3(a), any Purchaser Group fails to fund the full amount of its Commitment
Percentage of the related Increase Amount on the Increase Date (a “Non-Funding
Purchaser Group”) or (z) any Affected Party with respect to any Non-Conduit
Purchaser Group or any CP Conduit Purchaser Group (together with any
Non-Extending Purchaser Group, Non-Consenting Purchaser Group or Non-Funding
Purchaser Group, “Removed Purchaser Groups”) requests payment for any Article
VII Costs payable under Section 7.1(e), at the request of ABRCF such Non-Conduit
Purchaser Group or such CP Conduit Purchaser Group shall on a Distribution Date
thereafter selected by ABRCF (or such other date as may be agreed by ABRCF, the
Administrative Agent and such Non-Conduit Purchaser or the Funding Agent with
respect to such CP Conduit Purchaser Group) assign all or any portion of their
respective rights and obligations under this Supplement and the Series 2010-6
Notes pursuant to Section 11.1 to a replacement Purchaser Group selected by
ABRCF upon payment by the replacement Purchaser Group (or upon payment by ABRCF
as agreed to by ABRCF, the assignor and the assignee) of an amount equal to the
sum of (i) the Purchaser Group Invested Amount with respect to such Removed
Purchaser Group, and (ii) (A) if such Purchaser Group includes a Match Funding
CP Conduit Purchaser, the sum of (x) all accrued and unpaid Discount on all
outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from the issuance date(s)



--------------------------------------------------------------------------------



thereof to but excluding the date (the “Purchase Effective Date”) of the
assignment to the replacement Purchaser Group and (y) the aggregate Discount to
accrue on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Funded Amount with
respect to such Match Funding CP Conduit Purchaser from and including the
Purchase Effective Date to and excluding the maturity date of each CP Tranche
with respect to such Match Funding CP Conduit Purchaser or (B) if such Removed
Purchaser Group includes a Pooled Funding CP Conduit Purchaser, the sum of (x)
the aggregate amount of accrued and unpaid Discount on or in respect of the
Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Funded Amount with respect to such Pooled Funding CP
Conduit Purchaser as of the Purchase Effective Date and (y) the aggregate amount
of Discount to accrue on or in respect of the Commercial Paper issued by, or for
the benefit of, such Pooled Funding CP Conduit Purchaser allocated, in whole or
in part, by the Funding Agent with respect to such Pooled Funding CP Conduit
Purchaser, to fund the purchase or maintenance of the CP Funded Amount with
respect to such Pooled Funding CP Conduit Purchaser from and including the
Purchase Effective Date to and excluding the maturity dates of such Commercial
Paper, and (iii) (A) if such Removed Purchaser Group is a Non-Conduit Purchaser
Group, all accrued and unpaid interest on the Purchaser Group Invested Amount
for such Non-Conduit Purchaser Group, calculated as the sum for each day from
but excluding the last day of the Series 2010-6 Interest Period immediately
preceding the Purchase Effective Date to but excluding the Purchase Effective
Date of the product of (1) the Purchaser Group Invested Amount with respect to
such Non-Conduit Purchaser on such day, times (2) the sum of the LIBO Rate with
respect to each such day and the Program Fee Rate with respect to such
Non-Conduit Purchaser Group divided by (3) 360, or (B) if such Removed
    Purchaser Group is a CP Conduit Purchaser Group, the sum of (1) all accrued
and unpaid interest on the APA Bank Funded Amount with respect to such Purchaser
Group, calculated at the Alternate Base Rate or the applicable Adjusted LIBO
Rate plus the Applicable Margin as of the Purchase Effective Date and (2) if
such CP Conduit Purchaser Group includes a LIBOR Funding CP Conduit Purchaser,
all accrued and unpaid interest on the CP Conduit Funded Amount for such
Non-Conduit CP Conduit Purchaser Group, calculated as the sum for each day from
but excluding the last day of the Series 2010-6 Interest Period immediately
preceding the Purchase Effective Date to but excluding the Purchase Effective
Date of the product of (x) the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser Group on each such day, times (y) the LIBO Rate with respect
to each such day with respect to such CP Conduit Purchaser Group divided by (z)
360, and (iv) if such Removed Group is a Conduit Purchaser Group, for each day
from but excluding the last day of the Series 2010-6 Interest Period immediately
preceding the Purchase Effective Date to but excluding the Purchase Effective
Date, an amount equal to (x) the CP Funded Amount with respect to such Removed
Purchaser Group on such day times (y) the Program Fee Rate divided by (z) 360,
and (v) for each day from but excluding the last day of the Series 2010-6
Interest Period immediately preceding the Purchase Effective Date to but
excluding the Purchase Effective Date, an amount equal to (x) the excess, if
any, of the Commitment Amount with respect to such Removed Purchaser Group over
the Purchaser Group Invested Amount with respect to such Purchaser Group on



--------------------------------------------------------------------------------



such day times (y) the Commitment Fee Rate as of such date divided by (z) 360,
and (vi) all Article VII Costs then due and payable to such Removed Purchaser
Group and (vii) without duplication, any other amounts then due and payable to
such Removed Purchaser Group pursuant to this Supplement.
3.    Amendment to Section 3.8(c). Section 3.8(c) of the Series 2010-6
Supplement is hereby amended and restated as follows, (i) by deleting each term
thereof which is lined out and (ii) by inserting each term thereof which is
double underlined:
(c)    Series 2010-6 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one Business Day of becoming aware that the
long-term senior unsecured debt rating of any Series 2010-6 Letter of Credit
Provider has fallen below “BBB” as determined by DBRS (or, if such Series 2010-6
Letter of Credit Provider was not rated by DBRS at the time of issuance of the
related Series 2010-6 Letter of Credit, if (x) the long-term senior unsecured
debt rating of such Series 2010-6 Letter of Credit Provider has fallen below
“Baa2” as determined by Moody’s and (y) the long-term senior unsecured debt
rating of such Series 2010-6 Letter of Credit Provider has fallen below “BBB” as
determined by Standard & Poor’s)any Series 2010-6 Letter of Credit Provider no
longer qualifies as a Series 2010-6 Eligible Letter of Credit Provider. At such
time the Administrator shall also notify the Trustee of (i) the greater of (A)
the excess, if any, of the Series 2010-6 Required Enhancement Amount over the
Series 2010-6 Enhancement Amount, excluding the available amount under the
Series 2010-6 Letter of Credit issued by such Series 2010-6 Letter of Credit
Provider, on such date, and (B) the excess, if any, of the Series 2010-6
Required Liquidity Amount over the Series 2010-6 Liquidity Amount, excluding the
available amount under such Series 2010-6 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2010-6 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York City
time) on the next following Business Day), draw on such Series 2010-6 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2010-6 Cash Collateral Account.
4.    Amendment to Section 7.2. Section 7.2 of the Series 2010-6 Supplement is
hereby amended by adding the following clause (i) to such section:
(i)    If a payment made to a recipient would be subject to U.S. Federal
withholding tax imposed by FATCA if such recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such recipient shall
deliver to the payor at the time or times prescribed by law and at such time or
times reasonably requested by the payor such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code
and any agreements entered into pursuant to Section 1471(b)(1) of the Code) and
such



--------------------------------------------------------------------------------



additional documentation as reasonable requested by the payor as may be
necessary for the payor to determine that such recipient has complied with such
recipient’s obligations under FATCA and that such recipient is not subject to
any such withholding. Notwithstanding any other provision herein, if ABRCF or
the Administrative Agent is required to withhold taxes under FATCA, ABRCF and
the Administrative Agent shall be authorized to deduct from payments to be made
to the applicable recipient amounts representing taxes payable by such recipient
under FATCA, as determined in the sole discretion of ABRCF or the Administrative
Agent, and to remit such amounts to the applicable governmental authorities.
5.    Amendment to Section 8.1. Section 8.1 of the Series 2010-6 Series
Supplement is hereby amended by adding the following clause (d) to such section:
(d)    ABRCF hereby represents and warrants to the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser, each APA Bank and each
Non-Conduit Purchaser that ABRCF (i) is not deemed to be an “investment company”
within the meaning of the Investment Company Act pursuant to Rule 3a-7
promulgated under the Investment Company Act and (ii) is not a “covered fund” as
defined in the Volcker Rule.
6.    Amendment to Section 8.1(c). Section 8.1(c) of the Series 2010-6 Series
Supplement is hereby amended and restated as follows, (i) by deleting each term
thereof which is lined out and (ii) by inserting each term thereof which is
double underlined:
(c)    The Administrator hereby represents and warrants to the Trustee, the
Administrative Agent, each Non-Conduit Purchaser, each Funding Agent, each CP
Conduit Purchaser and each APA Bank, as of the A&R Effective Date, as of each
Increase Date and as of the date of delivery of each Monthly Noteholders
Statement that (i) it continues to hold the Retained Interest on such date in
accordance with Section 8.2(n) and (ii) it has not sold or subjected the
Retained Interest to any credit risk mitigation or any short positions or any
other hedge in a manner which would be contrary to the CRR Article 122a of the
CRD.
7.    Amendment to Section 8.2(n). Section 8.2(n) of the Series 2010-6 Series
Supplement is hereby amended and restated as follows (i) by deleting each term
thereof which is lined out and (ii) by inserting each term thereof which is
double underlined:
(n)
the Administrator agrees, for the benefit of each Series 2010-6 Noteholder that
is required to comply with the requirements of the CRR Article 122a of the CRD
that it shall:

(i)        hold and maintain the Retained Interest in an amount and in a manner
as required or permitted by Paragraph 1 of Article 405 of the CRR 1(b) of
Article 122a of the CRD for so long as the Series 2010-6 Notes are outstanding
and not change the manner in which it retains the Retained Interest except to
the extent permitted under such Paragraph 1Article 122a of the CRD;
(ii)        not sell the Retained Interest or subject the Retained Interest to
any credit risk mitigation or any short positions or any other hedge, in each
case, except to the



--------------------------------------------------------------------------------



extent permitted under Paragraph 1 of Article 405 of the CRR in a manner that
would be contrary to Article 122a of the CRD;
(iii)        in connection with and accompanying each Monthly Noteholders
Statement, confirm to the Trustee that it continues to comply with this
subsection (i) and (ii) of this Section 8.2(n);
(iv)        promptly provide notice to each such Series 2010-6 Noteholder in the
event that it fails to comply with subsection (i) or (ii) of this Section
8.2(n);
(v)        promptly notify each Series 2010-6 Noteholder of any material change
to the form or other terms or characteristics of the Retained Interest since the
delivery of the most recent Monthly Noteholders Statement; and
(vi)        provide any and all information requested by any Series 2010-6
Noteholder that any such Series 2010-6 Noteholder would reasonably require in
order for such Series 2010-6 Noteholder to comply with its obligations under the
CRR Article 122a of the CRD; provided that compliance by the Administrator with
this clause (vi) shall be at the expense of the requesting Series 2010-6
Noteholder.
8.    Amendment to Section 11.1(h). Section 11.1(h) of the Series 2010-6 Series
Supplement is hereby amended and restated as follows, by inserting each term
thereof which is double underlined:
(h) Notwithstanding any other provision of this Supplement to the contrary, (i)
any Non-Conduit Purchaser, any APA Bank or any Program Support Provider may at
any time pledge or grant a security interest in all or any portion of its rights
under its Series 2010-6 Note and this Supplement to secure obligations of such
Non-Conduit Purchaser, such APA Bank or such Program Support Provider to a
Federal Reserve Bank or other central bank and (ii) any CP Conduit Purchaser may
at any time pledge or grant a security interest in all or any portion of its
rights under the Series 2010-6 Note held by its Funding Agent to secure
obligations of such CP Conduit Purchaser under its Commercial Paper, in each
case without notice to or consent of the Administrative Agent, the Issuer or the
Administrator; provided that no such pledge or grant of a security interest
shall release a Non-Conduit Purchaser, a CP Conduit Purchaser or an APA Bank
from any of its obligations hereunder or substitute any such pledgee or grantee
for such Non-Conduit Purchaser, such CP Conduit Purchaser or such APA Bank as a
party hereto.
9.    Amendment to Section 11.11. Section 11.11 of the Series 2010-6 Series
Supplement is hereby amended and restated as follows, by inserting each term
thereof which is double underlined:
This Supplement may be modified or amended from time to time in accordance with
the terms of the Base Indenture; provided, however, that if, pursuant to the
terms of the Base Indenture or this Supplement, the consent of the Required
Noteholders is required for an amendment or modification of this Supplement,
such requirement shall be satisfied if s



--------------------------------------------------------------------------------



uch amendment or modification is consented to by the Requisite Noteholders;
provided, further, that any amendment that would materially and adversely affect
any Series 2010-6 Noteholder shall also require that Standard & Poor’s has
confirmed that such amendment shall not result in a withdrawal or downgrade of
the rating of the Commercial Paper issued by, or for the benefit of, any CP
Conduit Purchaser whose Commercial Paper is rated by Standard & Poor’s at the
time of such amendment.
10.    Amendment to Article XI. Article XI of the Series 2010-6 Supplement is
hereby amended by adding the following Section 11.26 thereto:
Section 11.26. U.S. Patriot Act Notice. Each Funding Agent and Non-Conduit
Purchaser that is subject to the requirements of the U.S. Patriot Act (Title III
of Pub.: 107-56 (the “Patriot Act”) hereby notifies ABRCF that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies ABRCF, including the name and address of ABRCF and other
information allowing such Funding Agent and Non-Conduit Purchaser to identify
ABRCF in accordance with the Patriot Act.
11.    Amendment of Schedule I. Schedule I of the 2010-6 Supplement is hereby
deleted in its entirety and substituted with Schedule I, as it appears in
Schedule A hereto.
12.    Consent to Master Exchange Agreement Amendment. Exhibit K of the 2010-6
Supplement is hereby deleted in its entirety and substituted with Exhibit K, as
it appears in Schedule B hereto. Each Series 2010-6 Noteholder, by executing
this Amendment, hereby agrees and consents to the execution of the amendment to
the Master Exchange Agreement substantially in the form attached as Schedule B
hereto. Such agreement and consent will apply to the proposed amendment set
forth in Exhibit K, individually, and the failure to adopt any of the proposed
amendments set forth in Exhibits J, K, L, M, N and O of the Series 2010-6
Supplement will not revoke the agreement and consent with respect to any other
amendment.
13.    Direction. By their signatures hereto, each of the undersigned (excluding
The Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2010-6 Agent) hereby authorize and direct the Trustee and Series 2010-6
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
14.    This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2010-6 Supplement.
15.    This Amendment shall become effective on the date (the “2014 Extension
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred: (i) each of ABRCF, the
Administrator, the Administrative Agent and each Series 2010-6 Noteholder shall
have executed and delivered this Amendment to the Trustee, and the Trustee shall
have executed this Amendment, (ii) each Non-Conduit Purchaser and each Funding
Agent shall have received a copy of a letter, in form and substance satisfactory
to such Non-Conduit Purchaser or Funding Agent, from DBRS stating that the
long-term rating of



--------------------------------------------------------------------------------



at least “A” has been assigned by DBRS to the Series 2010-6 Notes, (iii) each
Non-Conduit Purchaser and each Funding Agent shall have received a copy of a
letter, in form and substance satisfactory to such Non-Conduit Purchaser and
Funding Agent, from DBRS, and ABRCF and the Trustee shall have received a copy
of a letter from Moody’s, in each case stating that this Amendment to the Series
2010-6 Supplement will not result in a reduction or withdrawal of the rating (in
effect immediately before the effectiveness of this Amendment) of any
outstanding Series of Notes with respect to which it is a Rating Agency, (iv)
each Funding Agent shall have received a letter, in form and substance
satisfactory to such Funding Agent, from each of Moody’s, Standard & Poor’s
and/or Fitch, as applicable, confirming the commercial paper rating of the
related CP Conduit Purchaser after the effectiveness of this Amendment, (v) all
certificates and opinions of counsel required under the Base Indenture or by the
Series 2010-6 Noteholders shall have been delivered to the Trustee and the
Series 2010-6 Noteholders, as applicable, (vi) ABRCF shall have issued and
directed the Trustee to authenticate, and the Trustee shall have authenticated,
a Series 2010-6 Note in the name of each Non-Conduit Purchaser and each Funding
Agent with respect to each Purchaser Group in an amount equal to the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group (after
giving effect to the effectiveness of this Amendment), and shall have delivered
such Series 2010-6 Note to such Non-Conduit Purchaser or Funding Agent, as
applicable, (vii) each Purchaser Group shall have been paid all amounts due to
it pursuant to Section 18 hereof and (viii) the Administrative Agent and each
Purchaser Group shall have received payment of any fees payable to it in
connection with this Amendment.
16.    Pursuant to Section 2.6(e) of the Series 2010-6 Supplement, ABRCF hereby
adds Gresham Receivables (No. 28) Limited as an Additional CP Conduit Purchaser,
Gresham Receivables (No. 28) Limited as the Related Additional APA Bank, and
Lloyds Bank plc as the related Additional Funding Agent, with the applicable
Maximum Purchaser Group Invested Amount set forth on Schedule A to this
Amendment. The Purchaser Group Addition Date with respect to such additions
shall be the 2014 Extension Amendment Effective Date. By its execution hereof,
(x) the Administrative Agent consents to such additions and (y) the
Administrative Agent and each other Purchaser Group waive any advance notice
requirement pursuant to Section 2.6(e) of the Series 2010-6 Supplement in
connection with such additions. The administrative information with respect to
such additional Purchaser Group is set forth on Schedule C hereto.
17.    Each existing Purchaser Group, by its execution of this Amendment, hereby
acknowledges and consents to an increase on the 2014 Extension Amendment
Effective Date of its Maximum Purchaser Group Invested Amount pursuant to
Section 2.6(a) of the Series 2010-6 Supplement to the extent that such Maximum
Purchaser Group Invested Amount is increased in accordance with the amendment
and restatement of Schedule I pursuant to this Amendment.
18.    On the 2014 Extension Amendment Effective Date, each Non-Conduit
Purchaser and each CP Conduit Purchaser and the Funding Agent and the APA Banks
with respect to such CP Conduit Purchaser shall be deemed hereby to make or
accept, as applicable, an assignment and assumption of a portion of the Series
2010-6 Invested Amount, as directed by the Administrative Agent, with the result
being that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Purchaser Group shall equal the product of (x) Series
2010-6 Invested Amount on the 2014 Extension Amendment Effective Date and (y)
the Commitment Percentage of



--------------------------------------------------------------------------------



such Purchaser Group on the 2014 Extension Amendment Effective Date after giving
effect to the effectiveness of this Amendment and the changes in the Maximum
Purchaser Group Invested Amounts made hereby and in furtherance hereof. No
Purchaser Group shall be required to make any assignment of any portion of its
Purchaser Group Invested Amount unless such assigning Purchaser Group shall
receive in cash an amount equal to the reduction in its Purchaser Group Invested
Amount.
19.    From and after the 2014 Extension Amendment Effective Date, all
references to the Series 2010-6 Supplement shall be deemed to be references to
the Series 2010-6 Supplement as amended hereby.
20.    This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
21.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.





--------------------------------------------------------------------------------

Schedule A to First Amendment





SCHEDULE I TO SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
CP Conduit Purchaser Groups


 
 


CP Conduit


APA Bank


Funding Agent


APA Bank Percentage
Maximum Purchaser Group Invested Amount


Conduit Type
Purchased Percentage
1.       
Liberty Street Funding LLC
The Bank of Nova Scotia
The Bank of Nova Scotia
100
%


$200,000,000


Pooled Funding Conduit Purchaser
7.02
%
2.       
Chariot Funding LLC
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100
%


$325,000,000


LIBOR Funding Conduit Purchaser
11.40
%
3.       
Atlantic Asset Securitization LLC
Credit Agricole Corporate and Investment Bank
Credit Agricole Corporate and Investment Bank
100
%


$2,250,000,000


Pooled Funding Conduit Purchaser
7.89
%
4.       
Charta, LLC
Citibank, N.A.
Citibank, N.A.
100
%


$250,000,000


Pooled Funding Conduit Purchaser
8.77
%




 
 
 




--------------------------------------------------------------------------------



 


CP Conduit


APA Bank


Funding Agent


APA Bank Percentage
Maximum Purchaser Group Invested Amount


Conduit Type
Purchased Percentage
5.
Versailles Assets LLC
Versailles Assets LLC
Natixis, New York Branch
100%
$100,000,000
Pooled Funding Conduit Purchaser
3.51%
6.       
Victory Receivables Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
100
%


$100,000,000


Pooled Funding Conduit Purchaser
3.51
%
7.       
Fairway Finance Company, LLC
Bank of Montreal
BMO Capital Markets Corp.
100
%


$125,000,000


Pooled Funding Conduit Purchaser
4.39
%
8.
Gresham Receivables (No. 28) Limited
Gresham Receivables (No. 28) Limited
Lloyds Bank plc
100
%


$100,000,000


Pooled Funding Conduit Purchaser
3.51
%




--------------------------------------------------------------------------------









Non-Conduit Purchasers


 
Non-Conduit Purchaser
Maximum Purchaser Group Invested Amount
Purchased Percentage
1.                   
Bank of America, National Association


$225,000,000


7.89
%
2.       
Deutsche Bank AG, New York Branch


$300,000,000


10.53
%
3.       
Royal Bank of Canada


$200,000,000


7.02
%
4.       
The Royal Bank of Scotland plc


$275,000,000


9.65
%
5.       
Barclays Bank PLC


$275,000,000


9.65
%
6.       
SunTrust Bank


$150,000,000


5.26
%








--------------------------------------------------------------------------------

Schedule B to First Amendment

EXHIBIT K
FORM OF SECOND AMENDMENT TO THE MASTER EXCHANGE AGREEMENT





 
 
 




--------------------------------------------------------------------------------

Schedule C to First Amendment

ADMINISTRATIVE INFORMATION FOR ADDITIONAL PURCHASER GROUP


Contact Information
Lloyds Bank plc
10 Gresham Street
3rd Floor
London, UK
Attention: Edward Leng, Head of Conduit Management
Telecopier: +44 20 7158 6585




Account Information


The Bank of New York
ABA No.: 021 000 018
Account Number: 2432368400
Reference: Gresham 28 AESOP




 
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.


AVIS BUDGET RENTAL CAR FUNDING (AESOP), LLC, as Issuer
    
By: /s/ Rochelle Tarlowe


Name: Rochelle Tarlowe    
Title: Vice President and Treasurer    





First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and
Series 2010-6 Agent    


By: /s/ Mitchell L. Brumwell


Name: Mitchell L. Brumwell
Title: Vice President and Treasurer



First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as Administrative Agent    


By: /s/ Catherine V. Frank


Name: Catherine V. Frank
Title: Managing Director



First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------



AGREED, ACKNOWLEDGED AND CONSENTED:




LIBERTY STREET FUNDING LLC,
as a CP Conduit Purchaser under the Series
2010-6 Supplement    


By: /s/ Jill A. Russo


Name: Jill A. Russo
Title: Vice President


THE BANK OF NOVA SCOTIA,
as a Funding Agent and an APA Bank under
the Series 2010-6 Supplement    


By: /s/ Norman Last


Name: Norman Last
Title: Managing Director

First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------




CHARTA, LLC (as successor to Charta Corporation),
as a CP Conduit Purchaser under the Series 2010-6 Supplement


By:    Citibank, N.A., as
Attorney-in-fact


By: /s/ Linda Moses


Name: Linda Moses
Title: Vice President




CITIBANK, N.A., as
an APA Bank under the Series 2010-6 Supplement


By: /s/ Karrie L. Truglia


Name: Karrie L. Truglia
Title: Vice President




CITIBANK, N.A.,
as a Funding Agent under the Series 2010-6 Supplement


By: /s/ Karrie L. Truglia


Name: Karrie L. Truglia
Title: Vice President























First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------




 



CHARIOT FUNDING LLC,
as a CP Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ Catherine V. Frank


Name: Catherine V. Frank
Title: Managing Director




JPMORGAN CHASE BANK, N.A.,
as a Funding Agent under the Series
2010-6 Supplement


By: /s/ Catherine V. Frank


Name: Catherine V. Frank
Title: Managing Director




JPMORGAN CHASE BANK, N.A.,
as an APA Bank under the Series 2010-6
Supplement


By: /s/ Catherine V. Frank


Name: Catherine V. Frank
Title: Managing Director

First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement




By: /s/ Joseph McElroy


Name: Joseph McElroy
Title: Director


By: /s/ Colin Bennett


Name: Colin Bennett
Title: Director


 
















First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------





ATLANTIC ASSET SECURITIZATION LLC,
as a CP Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ Konstantina Kourmpetis


Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Michael Regan


Name: Michael Regan
Title: Managing Director




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Funding Agent and an APA Bank under the
Series 2010-6 Supplement


By: /s/ Konstantina Kourmpetis


Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Michael Regan


Name: Michael Regan
Title: Managing Director









First Amendment to the Second A&R Series 2010-6 Supplement




 
 
 




--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND PLC,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement
by: RBS Securities Inc., as agent


By: /s/ David J. Donofrio


Name: David J. Donofrio
Title: Director







First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------







BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ Brendan Feeney


Name: Brendan Feeney
Title Vice President





First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------









ROYAL BANK OF CANADA,
as Non-Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ Janine D. Marsini


Name: Janine D. Marsini
Title: Authorized Signatory


By: /s/ Kevin P. Wilson


Name: Kevin P. Wilson
Title: Authorized Signatory

First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ Laura Spichiger


Name: Laura Spichiger
Title: Director

First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------



VERSAILLES ASSETS LLC,
as a CP Conduit Purchaser and an APA Bank under the Series
2010-6 Supplement
by: Global Securitization Services, LLC, its Manager


By: /s/ Bernard J. Angelo


Name: Bernard J. Angelo
Title: Senior Vice President




NATIXIS, NEW YORK BRANCH,
as a Funding Agent under the
Series 2010-6 Supplement


By: /s/ Chad Johnson


Name: Chad Johnson
Title: Manager Director


By: /s/ David S. Bondy


Name: David S. Bondy
Title: Managing Director







First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------








VICTORY RECEIVABLES CORPORATION,
as CP Conduit Purchaser under the 2010-6 Supplement


By: /s/ David V. DeAngelis


Name: David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Funding Agent under the
Series 2010-6 Supplement

By: /s/ Christopher Pohl


Name: Christopher Pohl
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as an APA Bank under the
Series 2010-6 Supplement


By: /s/ George Stoecklein


Name: George Stoecklein
Title: Director









First Amendment to the Second A&R Series 2010-6 Supplement



--------------------------------------------------------------------------------



 


SUNTRUST BANK,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ David Hufnagel


Name: David Hufnagel
Title: Vice President



First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------



  
 

BANK OF MONTREAL ,
as an APA Bank under the
Series 2010-6 Supplement

By: /s/ Amy K. Dumser


Name: Amy K. Dumser
Title: Director




FAIRWAY FINANCE COMPANY, LLC,
as a CP Conduit Purchaser under the
Series 2010-6 Supplement
 
By: /s/ Lori Gebron


Name: Lori Gebron
Title: Vice President




BMO CAPITAL MARKETS CORP.,
as Funding Agent under the
Series 2010-6 Supplement
 
By: /s/ John Pappano


Name: John Pappano
Title: Managing Director







First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------









GRESHAM RECEIVABLES (NO. 28) LIMITED,
as an APA Bank under the
Series 2010-6 Supplement


By: /s/ Ariel Pinel


Name: Ariel Pinel
Title: Director


      


GRESHAM RECEIVABLES (NO. 28) LIMITED,
as a CP Conduit Purchaser under the
Series 2010-6 Supplement


By: /s/ Ariel Pinel


Name: Ariel Pinel
Title: Director






LLOYDS BANK PLC,
as Funding Agent under the
Series 2010-6 Supplement


By: /s/ Thomas Spary


Name: Thomas Spary
Title: Director
            









First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 




--------------------------------------------------------------------------------









AVIS BUDGET CAR RENTAL, LLC,
as Administrator


By: /s/ Rochelle Tarlowe


Name: Rochelle Tarlowe
Title: Vice President and Treasurer

First Amendment to the Second A&R Series 2010-6 Supplement






 
 
 


